Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of June 7th 2021 has been considered.
Claim 8 is cancelled.
Claims 1-7 and 9-20 are pending in the current application.
Claims 13-14 are withdrawn from consideration.
Claims 1-7, 9-12 and 15-20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., (US 5,895,675) in view of NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)). As evidenced by NPL Poudrier “Final Report on the Safety Assessment of Tallow” (from Journal of the American College of Toxicology, Volume 9, Number 2, 1990).

Regarding claims 1-2, 7, 10 and 15-17, 19: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated soy oil) (see Carment column 3, lines 16-50) and a crystalline component, wherein the ratio of fat to crystalline component is between 1:3 to 1:5 (see Carment abstract; column 2, lines 40-63; column 3, lines 50-62). Given the fact the content of the fat, oil and crystalline components recited in claims 1, 10, 16 and 18 overlap the fat and crystalline components in Carment, a prima facie case of obviousness exists (see MPEP §2144.05).
As to the contents of the amorphous and flavoring ingredients recited in claims 1, 7 and 19: Carment discloses of additional 10% to 35% other dry ingredients comprising flavoring and amorphous constituents and of adjusting the relative amount of the flavoring and amorphous ingredients in order to attain desired texture and flavor (see 
As to the fatty acid profiles of the beef fat recited in claims 1 and 15 and saturated fat content recited in claim 2: Carment discloses of using animal fat (i.e., beef tallow) (see Carment column 3, lines 16-50). While fact beef tallow (i.e., a non-hydrogenated fat) is known to comprise saturated fat (e.g., 24-32% palmitic acid (16:0), 20-25% stearic acid (18:0) and 3-6% myrisic acid (14:0)) (see Poudrier pages 153-154), Carment fails to disclose the fatty acid profile of the beef tallow; However, Luddy discloses of fractionating beef tallow in order to attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Luddy also discloses that the physical properties (i.e., hardness/melting point) of the fractions, are attributed to the fatty acid profiles of the fractions, and that such physical properties are potentially imparted to the foods comprising the fractions. For example, the higher the stearic acid content, the higher the melting point/hardness and graininess, and that the presence of saturated and monounsaturated fatty acids, such as palmitic and oleic acid, impacted texture and melting points (see Luddy abstract; introduction; page 241, right column to page 244 left column). Therefore it would have been obvious to a skilled artisan to have modified Carment and to have used selected beef tallow fractions, selected to comprise the relative contents of stearic acid, palmitic acid and saturated fatty acids recited in claims 
Regarding claim 3: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated.
Regarding claim 4: As discussed above, while Carment fails to disclose using fractionated beef tallow, Luddy discloses of fractionating beef tallow in order to improve the textural versatility of the tallow, that is, attain liquid, solid and/or semisolid beef tallow fractions to be used where liquid, solid and/or semisolid fat fractions are desired (see Luddy; abstract; introduction). Therefore, it would have been obvious to a skilled artisan to have modified Carment and to have used a beef tallow fraction that is solid at room temperature, as desired, and thus arrive at the claimed limitations.
Regarding claim 5: Carment discloses the crystalline component comprises monosodium glutamate, sugar and/or citric acid (see Carment column 2, lines 40-48; column 3, lines 50-62).
Regarding claim 6: Carment discloses the amorphous constituents comprise flours, yeast extract and/or meat extract (see Carment column 4, lines 45-54).
Regarding claim 11: Carment discloses using 5-25% fat component comprising 85% animal fat (e.g., beef tallow) (see Carment column 3, lines 16-50) and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose the solid fat content at 30ºC; However, given the fact beef tallow is known to have a melting point ranging from 31ºC-44ºC (see Poudrier page 154), it is examiner position that the solid fat content at 30ºC  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12 and 20: Carment discloses the powdery fat containing food product provides compressed tablets with hardness of less than 200N (see Carment abstract; column 3, lines 1-14). Since the hardness values recited in claims 12 and 20 overlap the hardness values in Carment, a prima facie case of obviousness exists. (see MPEP §2144.05).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-7, 10-12 and 15-20 above, and further in view of NPL Kodas, “How Did Palm Oil Become Such A Problem – And What Can We Do About It?” (from https://ensia.com/features/how-did-palm-oil-become-such-a-problem-and-what-can-we-do-about-it/).

Regarding claim 9: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated soy oil) (see Carment column 3, lines 16-50). While Carment discloses palm oil as one of the choices of vegetable fat, Carment fails to exclude palm oil; However, Kodas discloses reducing, or eliminating palm oil use, as palm oil production imposes environmental devastation (see Kodas whole document). Therefore, it would have been obvious to a skilled artisan at the time the application was filed, to have modified Carment and to have excluded palm fat from the bouillon tablet in order to alleviate the environmental toll related to palm oil production, and thus arrive at the claimed limitations.

Claims 1-3, 5-7, 10-12 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carment et al., (US 5,895,675). As evidenced by NPL Poudrier “Final Report on the Safety Assessment of Tallow” (from Journal of the American College of Toxicology, Volume 9, Number 2, 1990) and NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)).

Regarding claims 1-2, 7, 10 and 15-17, 19: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated prima facie case of obviousness exists (see MPEP §2144.05).
As to the contents of the amorphous and flavoring ingredients recited in claims 1, 7 and 19: Carment discloses of additional 10% to 35% other dry ingredients comprising flavoring and amorphous constituents and of adjusting the relative amount of the flavoring and amorphous ingredients in order to attain desired texture and flavor (see Carment column 4, lines 45-54). Accordingly, it would have been obvious to a skilled artisan at the time the invention was filed, to adjust the amount of flavoring and amorphous ingredients in order to attain desired texture and flavor, and thus arrive at the claimed invention. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.
As to the fatty acid profiles of the beef fat recited in claims 1 and 15 and saturated fat content recited in claim 2: Carment discloses of using animal fat (i.e., beef tallow) (see Carment column 3, lines 16-50), but fails to disclose the fatty acid profile of the beef tallow; However, given the fact beef tallow (i.e., a non-hydrogenated fat) is known to comprise saturated fat (e.g., 24-32% palmitic acid (16:0), 20-25% stearic acid (18:0) and 3-6% myrisic acid (14:0)) (see Poudrier pages 153-154), the saturated fat contents recited in claims 1 and 15 and the palmitic acid contents recited in claim 1 and 15 overlap the saturated fatty acid and palmitic acid contents of beef tallow, a prima facie case of obviousness exists (see MPEP §2144.05). Furthermore, given the fact the stearic acid content of the beef fat recited in claim 1 is close enough to the conventional stearic acid content of beef tallow, and since the fatty acids profile of beef tallow is known to vary between commercial providers, to depend on the fat depot it is harvested from and/or to depend on the geographical location/environment of the cow (see Luddy Introduction; page 241 left column), it would have been obvious to a skilled artisan that the relative content of stearic acid recited in claim 1, is but an obvious variant of the relative stearic acid content known in the art (see MPEP §2144.05). 
Regarding claim 3: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated.
Regarding claim 5: Carment discloses the crystalline component comprises monosodium glutamate, sugar and/or citric acid (see Carment column 2, lines 40-48; column 3, lines 50-62).
Regarding claim 6: Carment discloses the amorphous constituents comprise flours, yeast extract and/or meat extract (see Carment column 4, lines 45-54).
Regarding claim 11: Carment discloses using 5-25% fat component comprising 85% animal fat (e.g., beef tallow) (see Carment column 3, lines 16-50) and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines 49-51), but fails to disclose the solid fat content at 30ºC; However, given the fact beef tallow is known to have a melting point ranging from 31ºC-44ºC (see Poudrier page 154), it is examiner position that the solid fat content at 30ºC recited in claim 11 is inherently present in the beef tallow in Carment. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or  prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claims 12 and 20: Carment discloses the powdery fat containing food product provides compressed tablets with hardness of less than 200N (see Carment abstract; column 3, lines 1-14). Since the hardness values recited in claims 12 and 20 overlap the hardness values in Carment, a prima facie case of obviousness exists. (see MPEP §2144.05).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Luddy et al., “Development of Edible Tallow Fractions for Specialty Fat Uses” (from Journal of the American Oil Chemists Society 50, 240-244 (1973)).

Regarding claim 4: Carment discloses of using beef tallow (see Carment column 3, lines 16-50), which is non-hydrogenated, and that the fat is solid at room temperature with a major proportion of the fat having high melting point (see Carment column 2, lines .


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Carment et al. and Poudrier, as applied to claims 1-3, 5-7, 10-12 and 15-20 above, and further in view of NPL Kodas, “How Did Palm Oil Become Such A Problem – And What Can We Do About It?” (from https://ensia.com/features/how-did-palm-oil-become-such-a-problem-and-what-can-we-do-about-it/).

Regarding claim 9: Carment discloses a powdery fat containing food product that is pressed into a bouillon tablet (see Carment abstract; column 3, lines 1-14; column 5, lines 38-40) comprising 5-25% fat component comprising 85% animal fat (e.g., beef tallow) and 15% vegetable fat (e.g., hydrogenated soy oil) (see Carment column 3, lines 16-50). While Carment discloses palm oil as one of the choices of vegetable fat, Carment fails to exclude palm oil; However, Kodas discloses reducing, or eliminating .

Response to Arguments
Applicant's arguments filed on June 7th 2021 have been fully considered but they are not persuasive.

Applicant argues on pages 5-7 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Poudrier discloses beef tallow is known to comprise stearic acid content that is close to the stearic acid recited in the claims, without evidence the range are approximate, or can be flexibly applied. 
The Examiner respectfully agrees that Poudrier fails to disclose the stearic acid range are approximate or can be flexibly applied; However, Lubby discloses the fatty acids profile of beef tallow is known to vary between commercial providers, to depend on the fat depot it is harvested from and/or to depend on the geographical location/environment of the cow (see Luddy Introduction; page 241 left column). Therefore, a skilled artisan would recognize the stearic acid content range in Poudrier are approximate that can be flexibly applied and that the relative content of stearic acid 

Applicant argues on pages 7-9 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because the examples in the current specification, show that bouillon tablets made with beef fat fractions comprising stearic acid within the claimed range provided unexpected hardness compared to a bouillon tablet made with beef fat fraction comprising stearic acid levels below the claimed range. Examiner respectfully disagrees.
While examples 1-4 in the current specification provide evidence that increased stearic acid content rendered harder bouillon tablets, the increased hardness is expected, as stearic acid is known to provide products with higher melting points, that is, harder rather than softer compositions. As set forth in Luddy where the physical properties (i.e., hardness/melting point) imparted to beef tallow fractions and to food comprising the beef tallow fractions due to the relative content of stearic acid in the beef tallow fractions is discussed.
Moreover, the gradual increase in hardness with increased content of stearic acid shown in examples 1-4 is also not indicative of unexpected results, because the hardness and stearic acid contents increase at predictable rate: an increase of about 25% in stearic acid between examples 1 and 2 provided about 67% increase in hardness, an increase of about 0.75% in stearic acid between examples 2 and 3 provided about 4.5% increase in hardness, an increase of about 4.5% in stearic acid between examples 3 and 4 provided about 21% increase in hardness, an increase of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


/ASSAF ZILBERING/Examiner, Art Unit 1792